Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5 – 7 and 13 – 15 are cancelled. 
Claims 1, 2, 8 – 10, and 16 – 19 are amended.

Claims 1 – 4, 8 – 12, and 16 – 20 are pending. 

Response to Amendment
The rejection of claims 2, 10, 18, and 19, under 35 U.S.C. 112(b), is withdrawn in light of the amendments.

Response to Arguments
Applicant’s arguments, filed 08/26/2021, with respect to the rejection of amended claims 1, 4, 9, 12, 17, 18, and 20, under 35 U.S.C. 102(a)(1), and amended claims 2, 3, 10, 11, and 19, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1, 4, 9, 12, 17, 18, and 20, under 35 U.S.C. 102(a)(1), and amended claims 2, 3, 10, 11, and 19, under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4, 8 – 12, and 16 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a parity generation logic circuit, a memory controller for controlling a write operation of a memory device, and memory module including a plurality of memory media and a memory module controller for controlling access to the plurality of memory media.

The claimed invention, regarding claim 1 as representative, recites features such as: a first parity generation part configured to generate a first parity; and a second parity generation part configured to generate a second parity using the first parity.

The prior art of record (Kim et al., U.S. Publication 2015/0178155, Chung, U.S. Publication 2013/0332797, and Cha et al. U.S. Publication 2019/0146870, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claims 1 – 4, 8 – 12, and 16 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
1Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Daniel F. McMahon/Primary Examiner, Art Unit 2111